            Sealed                                                                     United States Courts
Public and unofficial staff access                                                   Southern District of Texas
     to this instrument are                                                                   FILED
   prohibited by court order                                                                July 16, 2020
                                     UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF TEXAS                                  
                                                                                  David J. Bradley, Clerk of Court
                                          HOUSTON DIVISION

       UNITED STATES OF AMERICA,                         §
                                                         §
       v.                                                §   CRIMINAL NO.         4:20-CR-305
                                                         §
       JOSE LUIS DE JONGH-ATENCIO                        §   UNDER SEAL
                                                         §

                                     MOTION TO SEAL INDICTMENT

             COMES NOW the United States of America, by and through the undersigned attorneys,

      and moves this Honorable Court to seal the Indictment, this motion, and order, and would state the

      following:

             The Indictment contains information regarding a sensitive investigation regarding

      corruption and money laundering. Public exposure of this information, prior to the service of the

      summons, could allow the defendant and others to tamper with witnesses and dissipate assets

      involved in money laundering.

             WHEREFORE, the Government requests that the Indictment and this motion and order be

      filed under seal, except for a copy to the Investigative Agency and the U.S. Attorney’s office for

      the Southern District of Texas, and that the Indictment be unsealed at the time of the defendant’s

      initial appearance.

                                                                  Respectfully submitted,

                                                                  RYAN K. PATRICK
                                                                  United States Attorney

                                                                  /s/ Robert S. Johnson
                                                                  Robert S. Johnson, AUSA
                                                                  713-567-9000
